Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent to: a process for preparing a doped lithium lanthanum zirconium oxide (doped- 5LLZO) comprising the sequential steps of: (a) calcining a dry, powdered mixture of a co-precipitated lanthanum zirconium oxide (LZO) precursor, a dopant, and a lithium salt in an oxygen-containing atmosphere at a temperature in the range of about 500 to about 1100 0C; and (b) recovering the doped-LLZO;  10wherein the co-precipitated LZO precursor comprises a mixture of lanthanum oxide and/or lanthanum hydroxide in combination with zirconium oxide and/or zirconium hydroxide, in which the La and Zr are present in a La:Zr elemental ratio of about 3:2, and the La and Zr are uniformly mixed at the atomic level; the dopant is a salt or oxide of a dopant ion, X, wherein X is not a Li, La Zr, or O ion, X cations replace a portion of Li, La, and/or Zr 15in the formula Li7La3Zr2O12, and X anions replace a portion of O anion in the formula Li7La3Zr2Oi2; and the lithium salt and the dopant are mixed with the LZO precursor in amounts selected to achieve a target Li:La:Zr:X ratio in the doped-LLZO.
	The prior art, such as Chan et al. U.S. Pub. 2020/0131643, teaches forming a lithium lanthanum zirconate thin film including disposing zirconium oxide on a substrate to yield a zirconium oxide coating, contacting the zirconium oxide coating with a solution including a lithium salt and a lanthanum salt, heating the substrate to yield a dried salt coating on the zirconium oxide coating, melting the dried salt coating to yield a molten salt mixture, reacting the molten salt mixture with the zirconium oxide coating to yield lithium lanthanum zirconate, and cooling the lithium lanthanum zirconate to yield a lithium lanthanum zirconate coating on the substrate. In some cases, the zirconium oxide coating is contacted with an aqueous molten salt mixture including a lithium salt and a lanthanum salt, the molten salt mixture is reacted with the zirconium oxide coating to yield lithium lanthanum zirconate, and the lithium lanthanum zirconate is cooled to yield a lithium lanthanum zirconate coating on the substrate.  See the Abstract. However, the reference does not teach or suggest recovering the doped-LLZO;  10wherein the co-precipitated LZO precursor comprises a mixture of lanthanum oxide and/or lanthanum hydroxide in combination with zirconium oxide and/or zirconium hydroxide, in which the La and Zr are present in a La:Zr elemental ratio of about 3:2, and the La and Zr are uniformly mixed at the atomic level; the dopant is a salt or oxide of a dopant ion, X, wherein X is not a Li, La Zr, or O ion, X cations replace a portion of Li, La, and/or Zr 15in the formula Li7La3Zr2O12, and X anions replace a portion of O anion in the formula Li7La3Zr2Oi2; and the lithium salt and the dopant are mixed with the LZO. Therefore, the instant claims are allowable over the prior art of record.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722